DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 4-7 are pending. Claim 1 has been amended. Claims 6-7 are new. The prior art rejections are revised in view of the amendment and new claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinati (US 6,207,758).
before cross-linking is unpersuasive and amounts to attorney argument not supported by an affidavit.), the Shore D hardness being measured at 23°C in accordance with ASTM D2240 (Shore A values of 67, 67 constitutes a composition with a Shore D what would be less than 50 if measured in accordance with ASTM D2240, col. 12 Table 1; Applicant’s arguments that these compositions were dramatically harder before cross-linking is unpersuasive and amounts to attorney argument not supported by an affidavit.); and a cross-linked structure forming agent (B) that is a polyfunctional unsaturated compound (b-1) (TAIC, Examples 6 or7, col. 10 ll. 25 to col. 11 ll. 21 Table 2), and that is capable of forming a cross-linked structure through a reaction with the thermoplastic fluororesin (A) (col. 3 ll. 14-18, col. 6 ll. 40-42), and a cross-linkable rubber component (C) that comprises a fluorine rubber (both of examples 6-7 show polymers of Examples 2-3 of VDF-TFE-PMVE, Examples 6 or7, col. 10 ll. 25 to 
Regarding claim 4, Brinati discloses wherein the cross-linkable rubber component (C) is a fluorine rubber (VDF-TFE-PMVE is a fluororubber as defined by Applicant, Example 8, col. 11 ll. 22-44, col. 12 Table 1).

Regarding claim 6, Brinati discloses wherein the molding step does not substantially promote cross-linking of the thermoplastic fluororesin composition (Per page 17 of Applicant’s disclosure, this limitation is met by not including a reagent, for Examples 6 or 7 in Brinati  ionizing radiation is used with no mention of peroxide, col. 10 ll. 25 to col. 11 ll. 21, col. 12 Table 12 the embodiment).

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reyna-Valencia (WO 2015/028765) and under 35 U.S.C. 102(a)(2) as being anticipated by Bonnet (US 2016/0215133). Bonnet is the US equivalent to Reyna-Valencia, and the rejection detailed below regarding Bonnet applies to Reyna-Valencia as well. In the alternative, Claim(s) 1 and 4-7 is/are rejected under under 35 U.S.C. 103 as obvious over Reyna-Valencia (WO 2015/028765) or Bonnet (US 2016/0215133).
Regarding claim 1, Bonnet discloses a method for producing a cross-linked body ([0001], [0005] [0156]) comprising the steps of: providing a thermoplastic fluororesin composition ([0149-53]); molding the thermoplastic fluororesin composition (extruding pipes, [0155]); and 
Regarding claim 4, Bonnet discloses wherein the cross-linkable rubber component (C) is a fluorine rubber (VDF-TFE-PMVE and VDF-PMVE each constitute a fluororubber as defined by Applicant, [0054-55]).
Regarding claim 5, Bonnet discloses wherein a content of the cross-linkable rubber component (C) is less than or equal to 100 parts by weight per 100 parts by weight of the thermoplastic fluororesin (A) (Bonnet discloses a variety of compositions that at least includes embodiments within this broadly recited range, [0062], [0108], in the alternative, this rejection is under 35 USC 103 and Applicant has not provided any evidence of unexpected results).
Regarding claim 6, Bonnet discloses wherein the molding step does not substantially promote cross-linking of the thermoplastic fluororesin composition (Per page 17 of Applicant’s disclosure, this limitation is met by not including a reagent, for the embodiment in Bonnet of cross-linking with TAIC, ionizing radiation is used with no mention of peroxide, [0149-56]).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner (US 2008/0032080) in view of (Fukushi (US 2003/0087053), Brinati (US 6,207,758), Reyna-Valencia (WO 2015/028765), or Bonnet (US 2016/0215133). Bonnet is the US equivalent to Reyna-Valencia, and the rejection detailed below regarding Bonnet applies to Reyna-Valencia as well.
Regarding claim 1, Faulkner teaches a method for producing a cross-linked body ([0003] [0021]) comprising the steps of: providing a thermoplastic fluororesin composition ([0011], claim 1); and cross-linking the thermoplastic fluororesin composition by an ionizing radiation ([0007]), wherein the thermoplastic fluororesin composition comprises: a thermoplastic fluororesin (A) (fluorine-containing ethylenic polymer (a) such as ETFE/FKM Polymer A, [0011-13], claim 1) having a Shore D hardness of less than or equal to 50, the Shore D hardness being measured at 23°C in accordance with ASTM D2240 (Shore A of about 67 (Polymer A) suggests a likelihood that the Shore D hardness is less than or equal to 50, [0013]); and a cross-linked structure forming agent (B) that is a polyfunctional unsaturated compound (b-1) (TAIC is an effective coagent for block copolymers like ETFE/FKM Polymer A for use with ionizing radiation 
Faulkner teaches a step of molding the thermoplastic fluororesin composition ([0003]). Faulkner teaches a method substantially as claimed. The order of molding and cross-linking steps is not clear from Faulkner.
However, in the same field of endeavor of making multi-layer tubular articles including a crosslinked fluoroelastomer, Fukushi teaches further comprising a step of molding the thermoplastic fluororesin composition between the step of providing the thermoplastic fluororesin composition and the step of cross-linking the thermoplastic fluororesin 25composition ([0021]).
Similarly, col. 3 ll. 14-18 and col. 6 ll. 40-42 of Brinati teaches irradiating after molding. Additionally, [0155-56] of Bonnet teaches extruding the composition over a die then cross-linking with beta radiation. It would have been prima facie obvious to one of ordinary skill in 
Regarding claim 4, Faulkner teaches wherein the cross-linkable rubber component (C) is a fluorine rubber (fluororubber is a fluorine rubber, [0003], [0020], claim 1).  
Regarding claim 5, Faulkner teaches wherein a content of the cross-linkable rubber component (C) is less than or equal to 100 parts by weight per 100 parts by weight of the thermoplastic fluororesin (A) (5-60 wt% of Polymer A, with the fluororubber b as part of the remainder, while these embodiments differ from the embodiments with TAIC and ionizing radiation for cross-linking of [0007], Faulkner nonetheless teaches at least an overlapping range with the recited less than 100 parts by weight ratio as claimed and is therefore obvious, [0027]; see MPEP 2144.05(I)).
Response to Arguments
Applicant’s arguments, filed June 11, 2021, with respect to Faulkner (US 2008/0032080) have been fully considered and are persuasive.  The associated rejections have been withdrawn. 
Faulkner does not disclose one of the recited fluororubbers.
Regarding Brinati, Bonnet, and Reyna-Valencia, Applicant argues that neither reference teaches the recited rubber component. This argument is not persuasive because, as noted above, these references do teach one of the recited fluororubbers, just not in the previously cited embodiments.
before cross-linking. Applicant presents attorney argument but not an affidavit by a technical expert. Brinati includes evidence that the Shore D of a thermoplastic elastomer used in Example 6 or 7 of Brinati is below 50. Applicant has not persuasively rebutted that evidence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744           

/MARC C HOWELL/             Primary Examiner, Art Unit 1774